DETAILED ACTION
 Election/Restrictions
Applicant’s election of claims 1-11 in the reply filed on October 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claim Rejections - 35 USC § 112
Claim 1 recites the limitation “a second source/drain region at a second" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear the limitations of “at a second” are refer to a fin or a second portion of a source or drain portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zang et al. (Zang, US 2015/0179766) of IDS record.
Regarding claim 1, Zang shows an integrated circuit (IC) die, comprising: a device layer including a transistor array (fin layer 201 in FIG. 6A/ source/drain 211 and 209); a backside interconnect on a backside of the device layer (a buried local interconnect 501 in FIG. 6A); and a device layer (local interconnect 501) interconnect in 
Regarding claim 2, Zang shows an integrated circuit (IC) die, comprising, wherein the first source/drain region is in a first portion of a semiconductor fin, and the second source/drain region is in a second portion of the semiconductor fin (source/drain 211 and 209 in FIG. 6A-6B i.e. 209 and 211 are located opposite side of fin). 
Regarding claim 3, Zang shows an integrated circuit (IC) die, comprising, wherein the device layer interconnect extends through the semiconductor fin (see FIG. 6A-6B and related text).  
Regarding claim 5, Zang shows an integrated circuit (IC) die, comprising, wherein the first surface of the device layer interconnect is in contact with a source/drain electrode (electrode 405).  
Regarding claim 6, Zang shows an integrated circuit (IC) die, comprising, wherein a top surface of the device layer interconnect is in contact with a source/drain electrode.  
Regarding claim 7, Zang shows an integrated circuit (IC) die, comprising, wherein the device layer interconnect is in a dummy gate region ([0022] e.g. polysilicon dummy gate) of the transistor array.  

Regarding claim 9, Zang shows an integrated circuit (IC) die, comprising, wherein the device layer interconnect is a first device layer interconnect through a first semiconductor fin, the IC die further includes a second device layerATTORNEY DOCKET NUMBERPATENT APPLICATION AA8966-US16/003,031 Confirmation No. 6303 3 interconnect through a second semiconductor fin, and the first semiconductor fin is adjacent to the second semiconductor fin (see FIG. 6A-6B and related text).  
Regarding claim 11, Zang shows an integrated circuit (IC) die, comprising, wherein the device layer interconnect extends through a plurality of adjacent semiconductor fins (see FIG. 6A-6B and related text).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zang et al. (Zang, US 2015/0179766) of IDS record in view of Rowell et al. ( Rowell, US 2006/0186543 A1).
Regarding claim 4, Zang teaches the device interconnect (501 or 601), but fails to teach the device layer interconnect has a tapered profile.
However, Rowell teaches a conventional approach forming tapered profile contact [0006].  At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to use a tapered profile contact because it would have use less area of a device as taught by Rowell et al. in [0006]. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893